Citation Nr: 1517531	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as any acquired cardiopulmonary condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for any respiratory condition (claimed as any acquired cardiopulmonary condition).  In September 2012, within the one-year appeal period, the Veteran filed a request for reconsideration of that decision, which constituted a timely notice of disagreement (NOD). 38 C.F.R. §§ 20.200, 20.201, 20.302.  No statement of the case (SOC) was issued.  The RO subsequently issued another rating decision in December 2012 confirming and continuing the denial of service connection for any respiratory condition (claimed as any acquired cardiopulmonary condition), and the Veteran submitted an NOD in January 2013.  The RO then issued an SOC in May 2013, and the Veteran filed a substantive appeal (VA Form 9) in July 2013.  As no SOC was issued in response to the Veteran's September 2012 NOD, the January 2012 rating decision that initially denied the claim for service connection never became final and binding on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  See also Myers v. Principi, 16 Vet. App. 228 (2002).  As such, new and material evidence to reopen this claim is not required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will proceed to consideration of the Veteran's claim on the merits.

In April 2014, the Veteran testified at a hearing at the VA Central Office in Washington, D.C before the undersigned Veterans Law Judge.   A transcript of the hearing is of record.

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) as well the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim, the Veteran submitted a September 2012 letter from his VA physician, who stated that the Veteran had a history of "CXR finding of left lung base atelectasis or scarring."  She went on to state that "this is nonspecific, but may be a result of past infection, including the pneumonia that (the Veteran) had in 1966 while in the service."  However, with regard to medical opinions, the use of conditional words like "may" is too speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim).  As such, the September 2012 opinion from the VA physician is too speculative to establish a medical nexus in this case. 

However, based on this statement, the RO found that a new VA examination was warranted.  The Veteran was afforded a VA examination in November 2012.  The examiner was requested to consider the September 2012 letter from the Veteran's VA physician, and then was asked to provide an opinion as to whether the Veteran's current respiratory condition was related to the pneumonia he suffered during service.  The examiner noted the September 2012 statement from the Veteran's VA physician, and then noted that "however he did not state that the Veteran's current condition may be the results of past infection, including the pneumonia that the Veteran suffered during service."   The examiner determined that the Veteran's current condition is "mainly cardiac secondary to Cardiomyopathy," because the Veteran did not seek any medical care from 1968 to 2008, and that his problem "started acutely in 2008."  

The Board finds the November 2012 VA examination to be inadequate.  While the examiner found that the Veteran had a diagnosis of atelectasis, but for some reason did not consider or discuss the September 2012 statement from the VA physician, because she did not state that the Veteran's "current condition" may have been the results of past infection, including pneumonia suffered during service.  The examiner also did not consider or comment on any of the Veteran's statements regarding the history of his condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A new examination is necessary on remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, the Veteran stated at his April 2014 Board hearing that he was receiving continuing treatment from the Hospital of the University of Pennsylvania for his respiratory problems.  The claims file contains treatment records only up to November 2012.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from the Hospital of the University of Pennsylvania should be obtained, along with any other private facilities where he has received treatment.  

Also on remand, updated VA treatment records for the Veteran should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the complete records from November 2012 to present, from the University of Pennsylvania Health System, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain updated VA treatment records from the Philadelphia VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2013 to the present.

3.  After the above development is completed, schedule the Veteran for a VA respiratory examination.  The complete claims folder (both the paper claims file and any relevant medical records contained in Virtual VA and in VBMS) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a thorough review of the evidence of record, including the Veteran's statements regarding the history of his condition, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory disorder is related to the Veteran's active duty service, to include a finding of possible bronchitis in January 1964 and having suffered pneumonia in 1966.  The examiner is also asked to discuss a September 2012 letter from the Veteran's VA physician, who indicated that  that the Veteran's history of CXR finding of left lung base atelectasis or scarring may be a result of past infection, including the pneumonia in 1966 while in service.

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




